Order entered August 18, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00931-CR

                      DELFINO GUADIANA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-34752-U

                                    ORDER

      Before the Court is appellant’s August 13, 2021 fifth motion for an

extension of time to file his brief. In light of the extenuating circumstances, we

GRANT the request and ORDER appellant’s brief due by September 13, 2021.

Appellant is cautioned that further extensions are not favored. See TEX. R. APP. P.

38.8(b).


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE